DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (2013/0341607).
Re claim 1, Heo et al. disclose providing a base including a display area and a non-display area; and inkjet-printing the base such that the base (200) is completely covered by an inkjet-printed area ([0064] ~ “ink jet printing without using a mask” is considered to completely cover the base area).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. as applied to claim 1 above, and further in view of Ushifusa et al. (2004/0095060).
Re claim 2, Heo et al. disclose wherein prior to the step of inkjet-printing the base, the manufacturing method further comprises: forming a spacer layer (500) on the non-display area of the base (400).
Heo et al. does not disclose wherein the spacer layer being made of an inorganic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an inorganic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 3, Heo et al. disclose wherein prior to the step of inkjet-printing the base, the manufacturing method further comprises: forming a pixel defining layer (420) on the display area of the base, the pixel defining layer including a plurality of protrusions arranged in a matrix, and the plurality of protrusions defining a plurality of accommodation 
Re claim 4, Heo et al. disclose wherein each protrusion (420) has a trapezoidal shape in cross section (Fig. 4A).
Re claims 5, 6, 16 and 17, curing the ink, removing the luminescent material from the non-display area and heating with a carbon dioxide infrared laser are all well-known in the art at before the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art to use the known methods and laser material to remove the luminescent material from the non-display area for its own intended purpose.
Also in claims 16 and 17, One of ordinary skill in the art would have been led to the recited wavelength through routine experimentation to achieve a rate of removal.
               In addition, the selection of wavelength, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily 
               Note that the specification contains no disclosure of either the critical nature of the claimed wavelength or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen wavelength or upon another variable recited in a claim, the Applicant must show that the chosen wavelength is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 7, One of ordinary skill in the art would have been led to the recited height through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of height, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 
               Note that the specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen height or upon another variable recited in a claim, the Applicant must show that the chosen height is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 9, It would have been an obvious matter of design choice to formed the spacer before or after the pixel definition layer, since applicant has not disclosed that forming the spacer layer before the pixel definition layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either sequence of steps.
Re claim 10, One of ordinary skill in the art would have been led to the recited length and width through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of length and width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results 
               Note that the specification contains no disclosure of either the critical nature of the claimed length and width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen length and width or upon another variable recited in a claim, the Applicant must show that the chosen length and width are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 11, Heo et al. does not disclose clearly wherein the inkjet-printed area is divided into a plurality of inkjet-printed sub-areas and a width of each inkjet-printed sub-area is equal to a print width of an inkjet-print head, and the step of inkjet-printing the base comprises: performing the inkjet-printing on the inkjet-printed sub-areas one by one; moving the inkjet-print head in an extending direction of the inkjet-printed sub-area when printing in any one of the inkjet-printed sub-areas; and moving the inkjet-print head in opposite directions in adjacent two inkjet-printed sub-areas.
Ushifusa et al. disclose wherein the inkjet-printed area is divided into a plurality of inkjet-printed sub-areas (6) and a width of each inkjet-printed sub-area is equal to a print width of an inkjet-print head, and the step of inkjet-printing the base comprises: performing the inkjet-printing on the inkjet-printed sub-areas one by one; moving the inkjet-print head in an extending direction of the inkjet-printed sub-area when printing in any one of the inkjet-printed sub-areas; and moving the inkjet-print head in opposite directions in adjacent two inkjet-printed sub-areas (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Heo et al. and Ushifusa et al. to use the printing method of Ushifusa et al. in the process of Heo et al. to have a precise formation of each material printed.
Re claim 12, Ushifusa et al. disclose wherein the inkjet-print head is located in an inkjet-printed sub-area outside an area of the base at initial time (Fig. 6).
Re claim 13, the examiner takes official notice that the materials claimed in claim 13 are very well known in the art to use as blocking/barrier.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known material for its own intended purpose.
Re claim 14, the examiner takes official notice that process of exposure, development and etching claimed in claim 14 are very well known method in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known processes for its own intended purpose.
Re claim 18, Heo et al. disclose An organic electroluminescent substrate manufactured by the manufacturing method according to claim 1, wherein in the organic electroluminescent substrate as explained above in claim 1.
Heo et al. does not disclose a thickness of a film layer formed in pixels at different positions ranges from 500 to 600                                 
                                    Å
                                
                            .
One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
In addition, the selection of thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
  Note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. in view of Ushifusa et al. as applied to claims 2-6, 7-14 and 16-18 above, and further in view of Lee et al. (2015/0028308).
Re claim 15, the combination does not disclose wherein the step of forming the pixel defining layer on the display area of the base comprises: forming a layer of an organic material on the base, wherein the layer of the organic material includes an organic fluorine-containing resin material; and patterning the layer of the organic material to form the pixel defining layer.
Lee et al. disclose wherein the step of forming the pixel defining layer (220) on the display area of the base comprises: forming a layer of an organic material on the base, wherein the layer of the organic material includes an organic fluorine-containing resin material; and patterning the layer of the organic material to form the pixel defining layer ([0145]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Heo et al., Ushifusa et al. and Lee et al. to enable the pixel defining material of the combination to be the same according to the teachings of Lee et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed pixel defining material of the combination and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 17, 2021